RECElV

OF cR/Ml§,?LHFEALS
;.,~5262015 gz,zzz~ol

ldRIT NUMBER: 1272|1|-(A): AMAM C‘erk

UR-BZ,332-01

COURT

EX PARTE § IN THE llBTH DISTRIET EDURT
CULBY RUSS THURMAN § DF THE
§ HUUARD EUUNTY, TEXAS

` APPLICANT MUTIUN FUR BENCH UARRANT:

TU THE HUNURABLE JUDGE UF SAID HABEAS EUURT:

Comes Now, EDLBY RDSS THURMAN, Petitioner, and tile this his
Motion For Bench warrant, in the styled-caption, and will show the
habeas court the followings;

I.
JURISDIETIDN:
Pursuant to; Article 11.51, of the Texas Eode of Criminal Proc-

edure, This Habeas Court has jurisdiction over the subject matter.

II.
PARTIES:

Petitioner; Thurman, is an State inmate_currently incarcerated
in_the_lexas Department of Criminal Justice institutional Davision;
Dalhart Unit (TDC). The "new" Respondent-Director is now; william L.
Steohens._,

IIIJ
FACTS, AND PRDEEDURAL HISTURV:

Dn January 1h,2015 in cause number; UR-BZ,332-01, (justice) Eourt
of Criminal Appeal (ACE), has reverse and remanded for a De~novo
revieu, contrast to the llBTH bistrict Court,~Houard Eounty Texas, to
fresolvemWWh%?¥n&§n¥¢`fact§?’”inadedostemgotice’for mandatory supervis-
ion early release, in cause number; 12720-(A).

Iv. --
STATEMENT UF THE CASE:

Among other claim'(s), This 11BTH District Court, Homard County
Texasl is "Urder" by the CACE) to make Findings and conclusion cf
lau_sdley_upon petitioner; Thurman, liberty interest right's being

infringe by the Dalhart Unit; Texas Board of Pardons and Earoles..
*(PETITIUNER BENCH wARRANT)*

Page 1 of h,

V.
REASUNS FDR BENCH MARRANT:

 

Petitioner; Thurman, now attach to this instrument,...his Decl-
aration, to identify the cause and location of the TDC Unit that,
this Court to issue a warrant from the bench, ordering the 5heriff
of Homard Bounty Texas, to transport; Colby Ross Thurman, to this
Court For hearing and giving testimonies upon the controversy facts
under oath.

UI.
PRAVER:

The petitioner; Thurman, prays the Habeas Bourt grants him, to
be transported back to Howard Eounty Texas, inorder to testify under

coath, as me'll see justice done in this instant case.

VII.
CERTIFIEATE UF 5ERVICE:

Service has been accomplished by sending a copy of this instrument
to the Following addresses;

Executed date; February 20,2015

HUUARD EUUNTY TEXAS, DISTRIET CLERK

UFFIEE: HARDY L. UILKERSUN,
DISTRICT BUURT BLDE,
BIE SPRING, TEXAS 79721-2133

DISTRIET ATTDRNEY UFFIEE, UF HUNARD CUUNTY TEXAE,
P.U.BUX_DRAUER 149
BIG SPRING, TEXAS 79721-01&9

AND,

CUURT UF ERIMINAL APPEALS UF TEXAS, CLERK: ABEL AEDSTA,
-P D BDX 12308, EAPITUL 5TAT-IDN, - , . _
AUSTIN, TEXAS 78711

Respectfully submit%ed,

/ /” _ _
"' ' ."' '-~\" .

_ , j(;qi;/?”§wk¢§/
MR,"CDLBY RUSS THURMAN #1806079
DALHART UNIT

11950 FM 998

DALHART, TEXAS 79022

    

*(PETITIUNER BENCH MARRANT)*

Page 2 of h’

wRIT NUMBER: 12720-(A):

wR-BZZ§ZZ-Dl

EX PARTE § IN THE 11BTH DISTRIBT BUURT
CDLEY RUSS THURMAN § UF THE
§ HUMARD CDUNTY, TEXAS

DRDER: FDR BENEH wARRANT:

Un this the day of 2015, came onto be

heard, the Petitioner; Thurman, Motion for Bench warrant with

  

.YWEYE¢PFHDPP§Yq?P&FY°FEOYWYWEWsamewiata.'w

URDERED, that the petitioner; Thurman, hearing is Eranted;
and that, said cause, is set for hearing on the day of

2015, and it is further;

URDERED, that the petitioner; Thurman, Bench warrant is Eranted;
and the clerk of this Court is to notify said petitioner; Thurman,
regarding the Eench warrant of the petitioner; Thurman, to this

Howard Eounty, Texas to be set for trial.

 

JUDBE PREBIDINB

*(PETITIDNER BENEH mARRANT)*
Page 3 of “,

 

 

 

 

\|.!4. .\. ,\|Zl\ .\l\\\. \\l|\..

 

AFFIDA\/IT IN SUPPDRT:

 

 

 

 

 

 

~._M.__m..~_,_......~, ... .»

'__'_,.,...'~

 

IN THE STATE UF TEXAB §

EUUNTY DF HARTLEV § wRIT NUMEER: 12720-(A),
wR-52,332-01.

§
AFFIDAVIT:
BE IT ACKNDwLEDGED, that I, EDLBY RUSS THURMAN, the undersigned

affiant, being of legal age, of sound mind, and able to make this

affidavit, do do hereby say, under oath the followings;

  
 

 

Department of Briminal Justice Institutional (TDC).

(E),Un July 25,201# I declare that, Mr. Scrivner, did received notice
of my request-letter for mandatory supervision early release. See;

Appendix-.D.

(C),I declare that, Mr. Scrivner, also did recevied a copy of my

informal-declaration. See; Appendix-.B.

(D),I declare that, Mr. 5crivner, has violated my due process liberty
interest rights, contrast to failure to inform me of my mandatory
supervision review, when my actual calendar time, plus work, good

conduct times equals to five years sentence. See; Appendix-.E.

DEELARATIUN:

I, declare, under the Penalty of Perjury that, the foregoing is
true and correct all said above, to the best of my knowledge, as this
laffidavit is freely made. Presented to; V. T. C. A. EVI, PRUC, REM, EUDE,

§§ 132.001 and 132.003.

Executed date; February 20,2015 // ;Y
//' / v
A F f i a n t /Q / iii J/(>/g?w/ /~”i¢ /.zil'~';’_,'»zw:/L ' ~'
MR. coas? Ross THURMAN #1806079 ' >
DALHART UNIT

11950 FM 998
DAbHART, TEXAS 79022

./

*(PETITIUNER BENCH wARRANT>*

Page h of 4,